DETAILED ACTION
Claims 1-20 were filed with the Preliminary Amendment dated 02/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 3, “the valve needle connector” should be changed to “a valve needle connector” to correct antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first anti-detachment portion and a second anti-detachment portion in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (the structure disclosed in paragraph [0056]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/107998 (hereinafter “Emerson”).
With regard to claim 1, Emerson discloses a valve needle assembly (10B, Fig. 5) for an electronic expansion valve ([002]), comprising: a valve stem (20B) adapted to move in an axial direction under drive of a drive mechanism (drive mechanism not shown, described in paras [053] and [068]) the electronic expansion valve; a valve needle (30B) coupled with (coupling shown in Fig. 5) the valve stem (20B) so that the valve needle (30B) is movable in the axial direction relative to the valve stem (para [068]; see also Fig. 5; movable by moving against force of spring is space between shoulder of 24B and 90B/95B); an elastic member (40B) arranged between the valve stem (20B) and the valve needle (30B) and adapted to apply force to the valve needle (para [063]); and a stop structure comprising a first stopper (shoulder of 24B as shown in annotated Fig. 5) arranged on the valve stem (20B) and a second stopper (363B) arranged on the valve needle (30B), the first stopper (shoulder of 24B) and the second stopper (363B) being adapted to abut against each other to limit the valve needle (30B) from moving relative to the valve stem (position of shoulder of 24B would limit 363B from moving upward) in a first direction (upwards) of opening the electronic expansion valve to open the electronic expansion valve  in a closed state of the electronic expansion valve (intended use recited; the intended use met because 363B and shoulder of 24B limit upward movement of needle valve, which upward needle movement would remove 361B from a seat to open the valve; see also para [068]).
 
  
    PNG
    media_image1.png
    954
    1097
    media_image1.png
    Greyscale

 
 With regard to claim 4, Emerson discloses that the first stop (shoulder at 24B) is a lower end of the valve stem (20B) (shoulder is in a lower section as so broadly recited in the claim), and the second stopper (363B) is an adjusting washer (363B is a seal member that is part of adjustment of 30B by the force of spring 40B contacting 363B and, therefore, meets the broad claim limitations).
With regard to claim 12, Emerson discloses that at least part of the valve needle (30B) is arranged in an inner cavity (see annotated Fig. 5) of the valve stem (20B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of U.S. Pat. No. 5,419,531 (hereinafter “Hoehn”).
With regard to claim 15, Emerson discloses all the claimed features with the exception of disclosing explicitly a first port, a second port and a first chamber and a valve hole.
Emerson discloses the valve needle assembly as set forth in claim 1 (see above).  Emerson also discloses a valve seat and a drive mechanism (see para [068]).
Hoehn teaches that it is known in the art to provide an electronic expansion valve (col. 1, lines 9-13)  to include a valve needle assembly (11), a drive mechanism (16/17, see Fig. 1), a valve seat (3) comprising a first port (6) and a second port (8), wherein one of the first port and the second port is used as a fluid inlet (6), the other of the first port and the second port is used as a fluid outlet (7), the valve seat (3) further comprises a first chamber (4) and a valve hole (hole at 8), the first chamber (6) is in fluid communication with the second port (7) through the valve hole (hole at 8); and a drive mechanism (16/17) driving the valve needle assembly (11) to reciprocate so as to adjust an opening degree of the valve hole (hole at 8; compare Figs. 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a valve seat and drive mechanism as taught by Hoehn in place of the valve seat and drive mechanism described, but not shown clearly in Emerson, since the valves are known equivalents and the use of which would be known to one of ordinary skill in the art.
 
Allowable Subject Matter
Claims 2-3, 5-11, 13-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE3240718 discloses a movable valve needle with a stop surface.
U.S. Pat. Pub. No. 2011/0120161 discloses an electronic expansion valve with a needle valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753